Citation Nr: 0013959	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  97-28 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a shell fragment wound of the back with a 
fracture of the sacrum. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

When this case was first before the Board in March 1999, the 
Board denied an increased rating for the veteran's 
psychiatric disorder and remanded the issue of an increased 
rating for the residuals of a shell fragment wound of the 
back with a fracture of the sacrum.  At that time the Board 
noted that the veteran seemed to have raised the issue of 
service connection for arthritis and that service connection 
had previously been denied in 1992.  As the veteran's claim 
for an increased rating for his back disability was based in 
part on the argument that he had developed arthritis in his 
spine, the Board, on remanding the case, asked the RO to 
determine whether new and material evidence had been 
submitted to reopen the claim of service connection for 
arthritis.  This matter will be addressed further below.  In 
a September 1999 rating decision the RO denied service 
connection for degenerative arthritis of the thoracic spine 
and left shoulder, from which the veteran has not appealed.  
While the case was at the RO on remand, service connection 
was granted for shell fragment wounds of the left buttock, 
the left hip and right hip, and 10 percent, 20 percent and 
zero percent disability ratings were assigned, respectively.  
The veteran has not expressed disagreement with the assigned 
ratings or the effective dates.  Additionally, a 10 percent 
disability rating was assigned for a scar of the left 
buttock, effective October 29, 1999.  In a January 2000 
statement, the veteran indicated that he was satisfied with 
the grant of the 10 percent disability rating for the buttock 
scar.  Thus, the issue before the Board is as stated on the 
title page.






REMAND

As noted above, in its March 1999 remand, the Board explained 
that the veteran had raised the issue of service connection 
for arthritis.  To the extent that he has sacral arthritis 
and/or arthritis of the lumbosacral spine, such would be 
relevant to his claim for an increased rating for his low 
back/sacral disability.  However, when the case was 
previously on remand that matter was not addressed by the RO.  
Additionally, among the October 1999 VA examiner's diagnoses 
were post-traumatic sacroiliac joint arthritis and 
degenerative disc disease of the lumbar spine, with the 
examiner noting, in part, that soft tissue injuries take time 
to develop and that the nature of the in-service shell 
fragment wound injury caused problems with the veteran's 
lumbar spine.  The Board considers these matters to be 
inextricably intertwined with the issue on appeal.  
Therefore, and inasmuch as there was not full compliance with 
the directives of the March 1999 remand, the case must be 
remanded again.  See Stegall v. West, 11 Vet. App. 268 (1998)

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should ask the veteran to 
provide the names and addresses of all 
physicians and facilities, VA and 
private, that have treated or evaluated 
his shell fragment wound of the back with 
a fracture of the sacrum since August 
1999.  After obtaining any necessary 
authorization, the RO should then obtain 
any medical records not currently on 
file.  In any event, the RO should obtain 
any additional records from the Laredo, 
Texas, VA Outpatient Clinic.

3.  The RO should then return the 
veteran's claims file to the October 1999 
VA examiner.  The RO should ask the 
examiner whether the veteran has 
arthritis of the lumbosacral spine and/or 
sacroiliac joints confirmed by X-ray and, 
if so, whether his service-connected 
shell fragment wounds with fracture of 
the sacrum caused or permanently worsened 
any such arthritis.   The RO should also 
ask the examiner to explain the basis for 
his conclusion that the veteran has 
lumbosacral degenerative disc disease, to 
cite to any medical findings and 
diagnostic studies that support the 
conclusion, to identify the vertebral 
level of any lumbosacral disc disease, 
and to state whether veteran's service-
connected shell fragment wounds with 
fracture of the sacrum caused or 
permanently worsened any degenerative 
disc disease of the lumbosacral spine.  
The examiner must state the basis for any 
conclusions.  A mere "yes" or "no" 
answer will not suffice.  

4.  If the October 1999 VA examiner is 
not available or it is otherwise deemed 
necessary, the RO should afford the 
veteran another examination, following 
the directives of action paragraphs 5 
through 7.

5.  The RO should inform the veteran of 
the importance of a VA examination for 
his claim of an increased rating for 
residuals of a shell fragment wound of 
the back and fracture of the sacrum, and 
that, under 38 C.F.R. § 3.655 (1999), his 
claim will be denied if he fails to 
report for a VA examination without good 
cause.  Notification of the examination 
date should also be documented in the 
claims folder. 

6.  The veteran should be afforded 
comprehensive VA orthopedic and 
neurological examinations to determine 
the current manifestations and severity 
of the residuals of the shell fragment 
wound of the back and fracture of the 
sacrum.  The claims folder and a separate 
copy of this remand should be made 
available to the examiner(s), the receipt 
of which should be acknowledged in the 
examination report.  Any indicated 
studies must be performed.  The veteran's 
history, current complaints, and 
examination findings must be reported in 
detail by the examiner.  The examiner(s) 
should render an opinion on whether the 
veteran has arthritis confirmed by X-ray 
findings affecting the lumbosacral spine 
and/or the sacroiliac joints and, if so, 
whether it was caused or permanently 
worsened by the service-connected shell 
fragment wounds with fracture of the 
sacrum.  The examiner(s) should also 
render an opinion on whether the veteran 
has degenerative disc disease of the 
lumbosacral spine and, if so, at what 
vertebral level and whether it was caused 
or permanently worsen by the service-
connected shell fragment wounds with 
fractured sacrum.  The examiner(s) should 
refer to the evidence, including any 
diagnostic studies, that supports the 
presence of lumbasacral disc disease.  
All findings should be reported in detail 
and the bases for all conclusions must be 
stated.  A comprehensive report that 
addresses the aforementioned should be 
provided and associated with the claims 
folder.

7.  The RO should then review the 
examination report.  If not responsive to 
the Board's instructions, such should be 
amended by the examiner(s) so that the 
case will not have to be remanded again.

8.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issue of an increased rating for 
residuals of a shell fragment wound of 
the back with a fracture of the sacrum, 
with consideration of 38 C.F.R. §§  4.10, 
4.40, 4.45, 4.73 (1999) and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), as 
applicable.  The RO also must adjudicate 
service connection for post-traumatic 
sacroiliac arthritis, service connection 
for degenerative disc disease of the 
lumbar spine and whether new and material 
evidence had been submitted to reopen a 
claim of entitlement to service 
connection for lumbosacral arthritis with 
consideration of 38 C.F.R. § 3.156 (1999) 
and Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  For any new issues that are 
adjudicated, the veteran must be notified 
of the need to file a notice of 
disagreement if he disagrees.  If any 
benefit on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case covering such issues, to include any 
applicable laws and regulations not 
previously included, and given the 
opportunity to respond thereto.  See 
Manlincon v. West, 12 Vet. App. 238 
(1999).  No action is required of the 
appellant until he receives further 
notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


